Order entered October 31, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01256-CV

                 COLLABORATIVE IMAGING, LLC, ET AL., Appellants

                                                 V.

                        ZOTEC PARTNERS, LLC, ET AL., Appellees

                       On Appeal from the 471st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 471-04069-2019

                                             ORDER
       Before the Court is the parties’ October 30, 2019 joint motion to extend briefing

deadlines. We GRANT the motion. Appellants shall file their brief on the merits by December

12, 2019 and appellees shall file their brief on the merits by January 31, 2020. We caution

parties that further extension requests in this accelerated appeal will be disfavored.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE